DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted February 15, 2021, and February 17, 2021, and March 10, 2021, has been received. The amendment of claims 1, 5, 7, and 10-19; cancellation of claims 6 and 9; and addition of new claim 21 is acknowledged.

Allowable Subject Matter
Claims 1-5, 7-8, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a fluidic die and method having an array of fluid actuators, at least one storage device, non-transitory loading logic, non-transitory sequencing logic, and non-transitory actuation logic.
The cited art, U.S. Patent Pub. 2005/0225585 (“Takizawa”) in view of U.S. Patent Pub. 2002/0145640 (“Anderson”), further in view of U.S. Patent Pub. 2015/0049141 (“Taff”), discloses a similar fluidic die and method having an array of fluid actuators, at least one storage device, non-transitory loading logic, non-transitory sequencing logic, and non-transitory actuation logic.  However, the cited art does not appear to explicitly disclose or suggest at least one storage device comprising a set of mask registers; non-transitory loading logic, wherein the non-transitory loading logic is to load a first pattern of mask data into each mask register of the set, the first pattern of mask data being shifted in each mask register of the set relative to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERICA S LIN/Primary Examiner, Art Unit 2853